Citation Nr: 0705987	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2006, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


REMAND

The veteran contends that he is not appropriately compensated 
for his service-connected bilateral hearing loss.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2006).  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  This requirement 
necessitates test results showing the level of hearing 
impairment based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four  

A review of the most recent medical evidence in this case 
shows that the results reported appear inconsistent with the 
hand-written notes.  It appears that the examiner who 
conducted the examination for VA in July 2004 calculated 
puretone threshold averages for each ear based upon the  sum 
of the puretone thresholds at 50, 1000, and 2000,Hertz.  This 
is not the method required by VA to rate these hearing loss 
claims.  While it is evident the record contains the 
necessary information in a graphical format, the Board is not 
qualified to interpret graphical findings of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Accordingly, interpretive explanation of the data is needed 
and this must be accomplished on remand, as well as another 
VA examination as several years have passed since the veteran 
was last examined.  

This matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since March 2004.  After securing the 
necessary release, the RO should obtain 
these records.

2.  Provide the veteran a VA audiological 
examination to assess the current severity 
of his service-connected bilateral hearing 
loss.  Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. § 3.385.  The veteran's 
claims file and a copy of this remand must 
be provided to the examiner in conjunction 
with the examination.  The examiner is to 
provide an interpretation consistent with 
VA regulations as to the findings made b 
the QTC examiner in July 2004.  

3.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issue on appeal.  If the benefits sought 
remains denied, the claimant should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





 

